Citation Nr: 0420548	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-03 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from November 1958 to 
November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that granted service connection 
for tinnitus and rated the disability 10 percent disabling, 
effective from April 2001.  The veteran through his 
representative disagreed with the evaluation assigned, and 
this appeal ensued.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran is in receipt of the maximum schedular 
evaluation for bilateral tinnitus.  

3.  No unusual or exceptional disability factors are 
associated with the service-connected tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic 
Code 6260 (2003).  

2.  Separate 10 percent evaluations for tinnitus in each ear 
are not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note (2) (2003); VAOPGCPREC 2-2003.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  

The Board notes that the VCAA notice dated in November 2001 
addressed the veteran's claims for service connection, 
including bilateral tinnitus.  Under a precedent opinion of 
the VA General Counsel, VA does not have to provide a notice 
under 38 U.S.C.A. § 5103(a) of the information and evidence 
necessary to substantiate the new issue of entitlement to an 
increased rating or separate compensable evaluations for 
bilateral tinnitus, where the claim has been prosecuted 
continuously since the grant of service connection and where, 
as here, the claimant has been furnished with a statement of 
the case addressing the rating issues.  VAOPGCPREC 8-2003.  
Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  

The Board notes that although the Court in Pelegrini 
indicated that the VCAA and its implementing regulations 
require that VA request that the claimant provide any 
evidence in his or her possession that pertained to the 
claim, a VA General Counsel Precedent Opinion rendered in 
February 2004 held that 38 U.S.C. § 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

The record shows that a rating decision dated in June 2002 
granted service connection for tinnitus and assigned a 10 
percent rating for that disability under Diagnostic Code 
6260, effective from the date of receipt of an informal claim 
in April 2001.  

The veteran's claim for a higher evaluation for bilateral 
tinnitus is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The veteran through his representative contends, however, 
that he is entitled to a 10 percent rating in each ear for 
his service-connected bilateral tinnitus.  

Under the rating schedule, only a single evaluation may be 
assigned for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  This 
provision precluding separate evaluations for tinnitus in 
each ear was added to the rating schedule by an amendment 
that became effective on June 13, 2003.  See 68 Fed. Reg. 
25,822 (May 14, 2003).  However, a precedent opinion of the 
General Counsel has held that at all times material to this 
appeal, Diagnostic Code 6260 authorized only a single 10 
percent schedular rating for tinnitus, regardless of whether 
the tinnitus was perceived to be unilateral, bilateral, or in 
the head.  VAOPGCPREC 2-2003.  There is, therefore, no legal 
entitlement to separate 10 percent ratings for each ear for 
service-connected bilateral tinnitus.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995) (Table).  

Because the veteran is receiving the maximum schedular 
evaluation for bilateral tinnitus, the Board has considered 
possible entitlement to an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1).  The provisions of 
the cited regulation were provided to the veteran and his 
representative in the statement of the case issued in 
February 2003, and extraschedular evaluation was specifically 
considered in the rating decision of June 2002 that assigned 
the 10 percent rating.  The record does not show such an 
exceptional or unusual disability picture, with related 
factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  

There are no hospitalizations associated with the veteran's 
bilateral tinnitus.  The record also shows that the veteran 
has a number of disabilities that affect his employment, 
prominently including post-traumatic stress disorder and 
migraine headaches.  His service-connected post-traumatic 
stress disorder is currently rated 50 percent disabling, with 
a Global Assessment of Functioning (GAF) score of 41 in 
recent years.  The GAF is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV)).  A GAF score of 41 represents serious 
impairment in occupational functioning, while a GAF of 40 
represents some impairment in reality testing and major 
impairment in several areas including work.  

The veteran is also significantly affected by his non-
service-connected migraine headaches.  On VA neurologic 
examination in April 2002, he described his headaches as 
consisting of a pressure like sensation involving the right 
frontal, temporal, and occipital areas with intermittent 
throbbing.  The headaches are accompanied by nausea and 
sometimes by vomiting.  He also had photophobia with his 
headaches, which he said usually lasted four to 12 hours.  He 
reported that he had prostrating headaches for about two 
hours three or four times a week.  

The Board finds that the veteran's bilateral tinnitus alone, 
while bothersome, is not shown to result in marked 
interference with employment.  The Board notes that the 
rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2003) (emphasis added).  
The adverse occupational impact of the service-connected 
bilateral tinnitus is contemplated in the 10 percent rating 
assigned.  Based on these considerations, the Board finds 
that the RO did not err in failing to refer this claim to the 
Director of the VA Compensation and Pension Service for an 
initial determination.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).  

It follows that an increased initial rating for bilateral 
tinnitus, to include separate 10 percent ratings for each 
ear, must be denied.  The evidence is not so evenly balanced 
as to raise doubt concerning any material issue.  38 U.S.C.A. 
§ 5107(b).  


ORDER

An increased initial rating for bilateral tinnitus, to 
include separate 10 percent ratings for each ear, is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



